UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51214 Prudential Bancorp, Inc. of Pennsylvania (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 68-0593604 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1834 Oregon Avenue Philadelphia, Pennsylvania Zip Code (Address of Principal Executive Offices) (215) 755-1500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practical date:as of May 5, 2010, 10,031,472 shares were issued and outstanding. PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION: Item 1. Consolidated Financial Statements Unaudited Consolidated Statements of Financial Condition March 31, 2010 and September 30, 2009 2 Unaudited Consolidated Statements of Operations for the Three And Six Months Ended March 31, 2010 and 2009 3 Unaudited Consolidated Statements of Changes in Stockholders’ Equity and Comprehensive Income for the Six Months Ended March 31, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the Six Months Ended March 31, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4T. Controls and Procedures 37 PART II OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 39 Item 4. (Removed and Reserved) 39 Item 5. Other Information 39 Item 6. Exhibits 39 SIGNATURES 40 1 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION March 31, September 30, (Dollars in Thousands) ASSETS Cash and amounts due from depository institutions $ $ Interest-bearing deposits Total cash and cash equivalents Investment and mortgage-backed securities held to maturity (estimated fair value— March 31, 2010, $141,967; September 30, 2009, $161,968) Investment and mortgage-backed securities available for sale (amortized cost— March 31, 2010, $67,118; September 30, 2009, $63,000) Loans receivable—net of allowance for loan losses (March 31, 2010, $2,426; September 30, 2009, $2,732) Accrued interest receivable: Loans receivable Mortgage-backed securities Investment securities Real estate owned Federal Home Loan Bank stock—at cost Office properties and equipment—net Bank owned life insurance Prepaid expenses and other assets Deferred tax asset-net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Advances from Federal Home Loan Bank Accrued interest payable Advances from borrowers for taxes and insurance Accounts payable and accrued expenses Accrued dividend payable Total liabilities COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS’ EQUITY: Preferred stock, $.01 par value, 10,000,000 shares authorized, none issued - - Common stock, $.01 par value, 40,000,000 shares authorized, issued 12,563,750; outstanding - 10,031,472 at March 31, 2010;10,331,866 at September 30, 2009 Additional paid-in capital Unearned ESOP shares ) ) Treasury stock, at cost:2,532,278 shares at March 31, 2010;2,231,884 shares at September 30, 2009 ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to unaudited consolidated financial statements. 2 PRUDENTIAL BANCORP, INC. OF PENNSYLVANIA AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, Six Months Ended March 31, (Dollars in Thousands Except Per Share Amounts) (Dollars in Thousands Except
